DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-21 are presented for examination.

Response to Arguments
Applicant's arguments filed 04/08/2022 have been fully considered. 
Applicant argues (pp 12-14) that the cited references do not disclose the claimed invention.  In response to the argument, Examiner respectfully disagrees in-part.  Eilam teaches on the majority of the limitations.  Eilam does not teach on a hierarchy of data centers and the creating of a delta metadata representation based on difference.  An updated search was conducted and a prior art was discovered to read on hierarchy of data centers and on the delta metadata representation: US PGPub  2018/0356989 (Meister).  Shinde is replaced by this art.
Applicant argues (pp 14) that Eilam does not teach on a cloud based system.  In response to the argument, Examiner respectfully disagrees.  Eilam teaches on remote-based system that provides access to data centers, see Fig 1, where the access to these data centers is via the Internet.  This is a cloud based (remote access) data center.  Further, the newly discovered art Meister is also a cloud-based (remote access) data center.
The amendments to the independent claims “deploying, on a target cloud platform, the original version of the data center, comprising: compiling the original declarative specification to generate a cloud platform specific detailed metadata representation for the target cloud platform; deploying the data center on the target cloud platform based on the cloud platform specific detailed metadata representation;” introduce a 112b rejection and a 112d rejection (Claim 15).  Please see the 112 section below for further details.
Please see updated office action below in view of:
US PGPub 2005/0198244 (Eilam) in view of US PGPub 2018/0356989 (Meister) (Claims 1-3, 5-7, 13-15, 20)
Further in view of US PGPub 2019/0079789 (Mahkonen) (Claims 8, 16) regarding wherein generating the modification plan comprises determining the minimum set of services that need to be restarted for modifying the data center and generating instructions that limit the restart to the minimum set of services.
Further in view of US PGPub 2014/0143083 (Prathipati) (Claims 9-10, 17-18, 21) regarding determining a set of data center entities on which the data center entity has start dependencies; and wherein the modification plan includes instructions to start the data center entities of the set before starting the data center entity.  
Further in view of US Patent 10,924,347 (Narsian) (Claims 11-12, 19) regarding wherein the delta metadata representation includes a service of the data center being updated to have a second outbound access instead of a first outbound access, each of the first outbound access and second outbound access specifying a URL (uniform resource locator), wherein the modification plan includes instructions to update network policies in the target cloud platform to allow the service to access the URL of the second outbound access and disable access of the service to the URL of the first outbound access.

Claim Rejections - 35 USC § 112
112b:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential step(s), such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step(s) are:  receiving information identifying a target cloud platform for creating the data center.
Claim 1 recites “compiling the original declarative specification to generate a cloud platform specific detailed metadata representation for the target cloud platform;” in lines 4-6.  This renders the claim unclear because in the receiving step above, the original declarative specification is received.  It is unclear that a compiling of the same received original declarative specification can generate a target cloud specific representation.  The original declaration specification is independent of a cloud platform.  Compiling the received original declarative specification would not produce the desired target cloud specific representation.  The essential missing step is:  receiving of target cloud information/data in order to generate a cloud platform specific detailed metadata representation for the target cloud platform.  

For example (for clarity):
receiving an original declarative specification of a data center comprising a hierarchy of data center entities, wherein the original declarative specification is cloud platform independent and configured to generate an original version of the data center on any of a plurality of cloud platforms; 
deploying, on a target cloud platform, the original version of the data center, comprising: 
receiving information identifying a target cloud platform for creating the data center; {see specification [0022][0038]}
compiling the original declarative specification to generate a cloud platform specific detailed metadata representation for the target cloud platform based on the received information; {see specification [0038]}
deploying the data center on the target cloud platform based on the cloud platform specific detailed metadata representation; 

Claims 13 and 17 are rejected under the same basis/analysis.

All dependents are rejected as having the same deficiencies as the claims from which they depend.

112d:
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 is dependent on Claim 14 which is dependent on Independent Claim 13.  Amended Claim 13 contains the same limitation/feature of Claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 13-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2005/0198244 (Eilam) in view of US PGPub 2018/0356989 (Meister).

Regarding Claim 1:
Eilam teaches A computer implemented method for modifying data centers created in a cloud platform ([0002] The present invention is directed to provisioning and managing computing services in a computing utility system, based on high level description of the characteristics and structure of the desired computing services and a representation of the computing utility infrastructure used as a platform to implement the services.  [0045] Fig 1, system may be a data center), the method comprising:
receiving an original declarative specification (ie. Service Environment Model) of a data center ([0045] Fig 1, system may be a data center), comprising data center entities (ie. set of resources),  ([0047] The management subsystem 239 contains a dynamic provisioning engine (DPE) 227 which receives requests in the form of a Service Environment Model that describe a desired state, or a set of requirements on the state of a set of resources, or a service environment.  [0055] The Service Environment (SE) Model (301, in FIG. 3) is a high level description of a set of requirements on a desired state of a service environment, independent of infrastructure)
wherein the original declarative specification (ie. Service Environment Model) specified using a cloud platform infrastructure language (ie. XML) and configured to generate an original version of the data center (ie. Concrete Version) on any of a plurality of cloud platforms;  ([0032] A Service Environment Model is a description, using a formal language, e.g. XML, of a desired structure and state of a set of resources.  [0033] A Concrete Model is a description, using a formal language, e.g., XML, of a resource structure. It includes description of a set of resources, including constraints on values of their attributes, and a set of relationships between these resources)
deploying, on a target cloud platform (ie. target system), the original version of the data center,  ([0047] The DPE generates provisioning actions 233 for reaching a state that satisfies the requirements specified in the Service Environment Model. Once these provisioning actions are executed, they affect the state of the system).  This shows that the received Service Environment Model is deployed) comprising:
compiling the original declarative specification (ie. Service Environment Model) to generate a cloud platform specific detailed metadata representation (Fig 10A, shows merged Model and Tier 1 pattern) for the target cloud platform;  ([0047] The management subsystem 239 contains a dynamic provisioning engine (DPE) 227 which receives requests in the form of a Service Environment Model that describe a desired state, or a set of requirements on the state of a set of resources, or a service environment.  [0077] The best practices catalog may contain patterns  that correspond to high level concepts SECURE, or, 1-tier, 2-tier, or, n-tier. A node in an input model which describes a property, once selected, may be matched with a pattern annotated with a matching attribute. Consequently, The Front End Generation (first stage) will merge the pattern with the input model)
deploying the data center on the target cloud platform based on the cloud platform specific detailed metadata representation;  ([0047] The DPE generates provisioning actions 233 for reaching a state that satisfies the requirements specified in the Service Environment Model. Once these provisioning actions are executed, either by the DPE, or by the DPE using a provisioning engine, they affect the state of the system.  [0085] In the Back End Generation (second stage), the DPE generates and executes provisioning actions to create a resource structure that matches the Concrete Model and satisfies the requirements described in the Service Environment Model)
receiving a modified declarative specification (ie. request for a desired service environment) of the data center;  ([0047] The management subsystem 239 contains a dynamic provisioning engine (DPE) 227 which receives requests in the form of a Service Environment Model that describe a desired state, or a set of requirements on the state of a set of resources, or a service environment.  [0048] The focus of the invention is the process employed by the DPE in order to generate and execute sequences of provisioning actions to create, destroy, or change the state of service environments, or any combination of resources, given a high level description of the newly desired state)  
generating a modified representation; ([0047][0048] modified service environment model) 
generating, based on the modified representation, a modification plan comprising instructions for modifying the data center on the target cloud platform ([0047] target system);  ([0038] Since a service environment is modeled as a composite resource, provisioning also refers to the act of setting up a new service environment, modifying it, or destroying it.  [0049] The generated Resource Management (RM) provides a set of methods to create, destroy, or modify a composite resource based on a Concrete Model that describes its desired structure.  It also enables creation and re-use of provisioning components in different levels of granularity)
sending the generated instructions for execution to the target cloud platform ([0047] target system), wherein the target cloud platform executes the generated instructions to obtain the modified version of the data center;  ([0047] The management subsystem 239 contains a dynamic provisioning engine (DPE) 227 which receives requests in the form of a Service Environment Model that describe a desired state, or a set of requirements on the state of a set of resources, or a service environment.  The DPE generates provisioning actions 233 for reaching a state that satisfies the requirements specified in the Service Environment Model. Once these provisioning actions are executed, they affect the state of the system).  This shows that the original version is updated to reflect any changes to the new desired state) and 
providing users ([0036][0055]) with access to the modified version of the data center.  (Fig 5 shows the Customer access 501 (a), 507 (b) after service environment has been implemented.  [0036] Resources may be physical resources such as servers and switch ports, logical resources such as server groups, IP addresses, and software licenses, or virtual resources such as virtual servers or virtual local area networks (VLANs).  [0042] Second, the service environments provided to each customer may be different. For example, one customer may be provided resources for a web site, and another for a scientific computing cluster. Resource types, quantities, dependencies, and allocation patterns will thus vary between customers)
Eilam teaches on generating and implementing a modified representation ([0049]).  However, Eilam is silent on an original declarative specification of a data center comprising a hierarchy of data center entities and generating a delta metadata representation representing a difference between the original version of the data center based on the original declarative specification and a modified version of the data center based on the modified declarative specification; generating, based on the delta metadata representation, a modification plan for the datacenter, the modification plan comprising instructions for modifying the data center on the target cloud platform to obtain the modified version of the data center.
Meister teaches, in the same field of endeavor, protecting data stored on a storage system through the use of different storage levels, including creating a snapshot of a dataset stored on a storage system, where the snapshot includes user data and metadata, Abstract.
Meister also teaches receiving a declarative specification (ie. current version tied to metadata representation, [0171] parent/child snapshot of data center) of a data center, comprising a hierarchy of data center entities (ie. objects, data blocks), ([0212] a current version of a key may be tied, or linked, to a metadata representation of objects stored within a file system or source storage system, by having an object representation within a hierarchy of the metadata representation point to a key.  [0213] metadata may represent a hierarchy of data blocks)
generating a delta metadata representation (metadata representation of a dataset) representing a difference (differences between the source storage system and a target storage system) between the original version of the data center based on the declarative specification ([0171] initial parent/child snapshot of data center, initial metadata representation) and a modified version of the data center based on the modified declarative specification ([0172][0178] reverse delta metadata structure, snapshot of target storage system, current snapshot); ([0220] FIG. 5 includes generating (502), at a source storage system (500), a metadata representation of a dataset (554) such that the metadata representation describes relationships between data objects in the dataset for overcoming one or more differences between the source storage system (500) and a target storage system (501))
generating, based on the delta metadata representation, a modification plan for the datacenter (ie. replication operation), the modification plan comprising instructions for modifying the data center on the target cloud platform (target storage system) to obtain the modified version of the data center; ([0221]-[0222] FIG. 5 includes initiating (504) a replication operation of the dataset (554) from the source storage system (500) to the target storage system (501).  FIG. 5 also includes generating (506), based at least in part on the metadata representation of the dataset (554), a consistent model of the dataset on the target storage system (501))  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Eilam per Meister, so as to include an original declarative specification of a data center comprising a hierarchy of data center entities and generating a delta metadata representation representing a difference between the original version of the data center based on the original declarative specification and a modified version of the data center based on the modified declarative specification; generating, based on the delta metadata representation, a modification plan for the datacenter, the modification plan comprising instructions for modifying the data center on the target cloud platform to obtain the modified version of the data center.  It would have been advantageous to include these details as discussed above, as this would have allowed the modified system to provide extensive details of the changes, assess the changes at any desired time by utilizing snapshots of the data centers to create a metadata representation of the differences at chosen periods.  

Regarding Claim 13:
Eilam teaches A non-transitory computer readable storage medium ([0107] storage medium 1006, 1010) for storing instructions that when executed by a computer processor ([0107] processor 1004 executing one or more sequences of one or more instructions contained in main memory 1006) cause the computer processor to perform steps comprising:
receiving an original declarative specification (ie. Service Environment Model) of a data center ([0045] Fig 1, system may be a data center), comprising data center entities (ie. set of resources),  ([0047] The management subsystem 239 contains a dynamic provisioning engine (DPE) 227 which receives requests in the form of a Service Environment Model that describe a desired state, or a set of requirements on the state of a set of resources, or a service environment.  [0055] The Service Environment (SE) Model (301, in FIG. 3) is a high level description of a set of requirements on a desired state of a service environment, independent of infrastructure)
wherein the original declarative specification (ie. Service Environment Model) specified using a cloud platform infrastructure language (ie. XML) and configured to generate an original version of the data center (ie. Concrete Version) on any of a plurality of cloud platforms;  ([0032] A Service Environment Model is a description, using a formal language, e.g. XML, of a desired structure and state of a set of resources.  [0033] A Concrete Model is a description, using a formal language, e.g., XML, of a resource structure. It includes description of a set of resources, including constraints on values of their attributes, and a set of relationships between these resources)
deploying, on a target cloud platform (ie. target system), the original version of the data center,  ([0047] The DPE generates provisioning actions 233 for reaching a state that satisfies the requirements specified in the Service Environment Model. Once these provisioning actions are executed, they affect the state of the system).  This shows that the received Service Environment Model is deployed) comprising:
compiling the original declarative specification (ie. Service Environment Model) to generate a cloud platform specific detailed metadata representation (Fig 10A, shows merged Model and Tier 1 pattern) for the target cloud platform;  ([0047] The management subsystem 239 contains a dynamic provisioning engine (DPE) 227 which receives requests in the form of a Service Environment Model that describe a desired state, or a set of requirements on the state of a set of resources, or a service environment.  [0077] The best practices catalog may contain patterns  that correspond to high level concepts SECURE, or, 1-tier, 2-tier, or, n-tier. A node in an input model which describes a property, once selected, may be matched with a pattern annotated with a matching attribute. Consequently, The Front End Generation (first stage) will merge the pattern with the input model)
deploying the data center on the target cloud platform based on the cloud platform specific detailed metadata representation;  ([0047] The DPE generates provisioning actions 233 for reaching a state that satisfies the requirements specified in the Service Environment Model. Once these provisioning actions are executed, either by the DPE, or by the DPE using a provisioning engine, they affect the state of the system.  [0085] In the Back End Generation (second stage), the DPE generates and executes provisioning actions to create a resource structure that matches the Concrete Model and satisfies the requirements described in the Service Environment Model)
receiving a modified declarative specification (ie. request for a desired service environment) of the data center;  ([0047] The management subsystem 239 contains a dynamic provisioning engine (DPE) 227 which receives requests in the form of a Service Environment Model that describe a desired state, or a set of requirements on the state of a set of resources, or a service environment.  [0048] The focus of the invention is the process employed by the DPE in order to generate and execute sequences of provisioning actions to create, destroy, or change the state of service environments, or any combination of resources, given a high level description of the newly desired state)  
generating a modified representation; ([0047][0048] modified service environment model) 
generating, based on the modified representation, a modification plan comprising instructions for modifying the data center on the target cloud platform ([0047] target system);  ([0038] Since a service environment is modeled as a composite resource, provisioning also refers to the act of setting up a new service environment, modifying it, or destroying it.  [0049] The generated Resource Management (RM) provides a set of methods to create, destroy, or modify a composite resource based on a Concrete Model that describes its desired structure.  It also enables creation and re-use of provisioning components in different levels of granularity)
sending the generated instructions for execution to the target cloud platform ([0047] target system), wherein the target cloud platform executes the generated instructions to obtain the modified version of the data center;  ([0047] The management subsystem 239 contains a dynamic provisioning engine (DPE) 227 which receives requests in the form of a Service Environment Model that describe a desired state, or a set of requirements on the state of a set of resources, or a service environment.  The DPE generates provisioning actions 233 for reaching a state that satisfies the requirements specified in the Service Environment Model. Once these provisioning actions are executed, they affect the state of the system).  This shows that the original version is updated to reflect any changes to the new desired state) and 
providing users ([0036][0055]) with access to the modified version of the data center.  (Fig 5 shows the Customer access 501 (a), 507 (b) after service environment has been implemented.  [0036] Resources may be physical resources such as servers and switch ports, logical resources such as server groups, IP addresses, and software licenses, or virtual resources such as virtual servers or virtual local area networks (VLANs).  [0042] Second, the service environments provided to each customer may be different. For example, one customer may be provided resources for a web site, and another for a scientific computing cluster. Resource types, quantities, dependencies, and allocation patterns will thus vary between customers)
Eilam teaches on generating and implementing a modified representation ([0049]).  However, Eilam is silent on an original declarative specification of a data center comprising a hierarchy of data center entities and generating a delta metadata representation representing a difference between the original version of the data center based on the original declarative specification and a modified version of the data center based on the modified declarative specification; generating, based on the delta metadata representation, a modification plan for the datacenter, the modification plan comprising instructions for modifying the data center on the target cloud platform to obtain the modified version of the data center.
Meister teaches receiving a declarative specification (ie. current version tied to metadata representation, [0171] parent/child snapshot of data center) of a data center, comprising a hierarchy of data center entities (ie. objects, data blocks), ([0212] a current version of a key may be tied, or linked, to a metadata representation of objects stored within a file system or source storage system, by having an object representation within a hierarchy of the metadata representation point to a key.  [0213] metadata may represent a hierarchy of data blocks)
generating a delta metadata representation (metadata representation of a dataset) representing a difference (differences between the source storage system and a target storage system) between the original version of the data center based on the declarative specification ([0171] initial parent/child snapshot of data center, initial metadata representation) and a modified version of the data center based on the modified declarative specification ([0172][0178] reverse delta metadata structure, snapshot of target storage system, current snapshot); ([0220] FIG. 5 includes generating (502), at a source storage system (500), a metadata representation of a dataset (554) such that the metadata representation describes relationships between data objects in the dataset for overcoming one or more differences between the source storage system (500) and a target storage system (501))
generating, based on the delta metadata representation, a modification plan for the datacenter (ie. replication operation), the modification plan comprising instructions for modifying the data center on the target cloud platform (target storage system) to obtain the modified version of the data center; ([0221]-[0222] FIG. 5 includes initiating (504) a replication operation of the dataset (554) from the source storage system (500) to the target storage system (501).  FIG. 5 also includes generating (506), based at least in part on the metadata representation of the dataset (554), a consistent model of the dataset on the target storage system (501))  
The motivation to combine Eilam with Meister is the same as for Claim 1.

Regarding Claim 20:
Eilam teaches A computer system comprising: a computer processor; and a non-transitory computer readable storage medium ([0107] storage medium 1006, 1010) for storing instructions that when executed by the computer processor ([0107] processor 1004 executing one or more sequences of one or more instructions contained in main memory 1006), cause the computer processor to perform steps for configuring data centers in a cloud platform ([0002] The present invention is directed to provisioning and managing computing services in a computing utility system, based on high level description of the characteristics and structure of the desired computing services and a representation of the computing utility infrastructure used as a platform to implement the services.  [0045] Fig 1, system may be a data center), the steps comprising:
receiving an original declarative specification (ie. Service Environment Model) of a data center ([0045] Fig 1, system may be a data center), comprising data center entities (ie. set of resources),  ([0047] The management subsystem 239 contains a dynamic provisioning engine (DPE) 227 which receives requests in the form of a Service Environment Model that describe a desired state, or a set of requirements on the state of a set of resources, or a service environment.  [0055] The Service Environment (SE) Model (301, in FIG. 3) is a high level description of a set of requirements on a desired state of a service environment, independent of infrastructure)
wherein the original declarative specification (ie. Service Environment Model) specified using a cloud platform infrastructure language (ie. XML) and configured to generate an original version of the data center (ie. Concrete Version) on any of a plurality of cloud platforms;  ([0032] A Service Environment Model is a description, using a formal language, e.g. XML, of a desired structure and state of a set of resources.  [0033] A Concrete Model is a description, using a formal language, e.g., XML, of a resource structure. It includes description of a set of resources, including constraints on values of their attributes, and a set of relationships between these resources)
deploying, on a target cloud platform (ie. target system), the original version of the data center,  ([0047] The DPE generates provisioning actions 233 for reaching a state that satisfies the requirements specified in the Service Environment Model. Once these provisioning actions are executed, they affect the state of the system).  This shows that the received Service Environment Model is deployed) comprising:
compiling the original declarative specification (ie. Service Environment Model) to generate a cloud platform specific detailed metadata representation (Fig 10A, shows merged Model and Tier 1 pattern) for the target cloud platform;  ([0047] The management subsystem 239 contains a dynamic provisioning engine (DPE) 227 which receives requests in the form of a Service Environment Model that describe a desired state, or a set of requirements on the state of a set of resources, or a service environment.  [0077] The best practices catalog may contain patterns  that correspond to high level concepts SECURE, or, 1-tier, 2-tier, or, n-tier. A node in an input model which describes a property, once selected, may be matched with a pattern annotated with a matching attribute. Consequently, The Front End Generation (first stage) will merge the pattern with the input model)
deploying the data center on the target cloud platform based on the cloud platform specific detailed metadata representation;  ([0047] The DPE generates provisioning actions 233 for reaching a state that satisfies the requirements specified in the Service Environment Model. Once these provisioning actions are executed, either by the DPE, or by the DPE using a provisioning engine, they affect the state of the system.  [0085] In the Back End Generation (second stage), the DPE generates and executes provisioning actions to create a resource structure that matches the Concrete Model and satisfies the requirements described in the Service Environment Model)
receiving a modified declarative specification (ie. request for a desired service environment) of the data center;  ([0047] The management subsystem 239 contains a dynamic provisioning engine (DPE) 227 which receives requests in the form of a Service Environment Model that describe a desired state, or a set of requirements on the state of a set of resources, or a service environment.  [0048] The focus of the invention is the process employed by the DPE in order to generate and execute sequences of provisioning actions to create, destroy, or change the state of service environments, or any combination of resources, given a high level description of the newly desired state)  
generating a modified representation; ([0047][0048] modified service environment model) 
generating, based on the modified representation, a modification plan comprising instructions for modifying the data center on the target cloud platform ([0047] target system);  ([0038] Since a service environment is modeled as a composite resource, provisioning also refers to the act of setting up a new service environment, modifying it, or destroying it.  [0049] The generated Resource Management (RM) provides a set of methods to create, destroy, or modify a composite resource based on a Concrete Model that describes its desired structure.  It also enables creation and re-use of provisioning components in different levels of granularity)
sending the generated instructions for execution to the target cloud platform ([0047] target system), wherein the target cloud platform executes the generated instructions to obtain the modified version of the data center;  ([0047] The management subsystem 239 contains a dynamic provisioning engine (DPE) 227 which receives requests in the form of a Service Environment Model that describe a desired state, or a set of requirements on the state of a set of resources, or a service environment.  The DPE generates provisioning actions 233 for reaching a state that satisfies the requirements specified in the Service Environment Model. Once these provisioning actions are executed, they affect the state of the system).  This shows that the original version is updated to reflect any changes to the new desired state) and 
providing users ([0036][0055]) with access to the modified version of the data center.  (Fig 5 shows the Customer access 501 (a), 507 (b) after service environment has been implemented.  [0036] Resources may be physical resources such as servers and switch ports, logical resources such as server groups, IP addresses, and software licenses, or virtual resources such as virtual servers or virtual local area networks (VLANs).  [0042] Second, the service environments provided to each customer may be different. For example, one customer may be provided resources for a web site, and another for a scientific computing cluster. Resource types, quantities, dependencies, and allocation patterns will thus vary between customers)
Eilam teaches on generating and implementing a modified representation ([0049]).  However, Eilam is silent on an original declarative specification of a data center comprising a hierarchy of data center entities and generating a delta metadata representation representing a difference between the original version of the data center based on the original declarative specification and a modified version of the data center based on the modified declarative specification; generating, based on the delta metadata representation, a modification plan for the datacenter, the modification plan comprising instructions for modifying the data center on the target cloud platform to obtain the modified version of the data center.
Meister teaches receiving a declarative specification (ie. current version tied to metadata representation, [0171] parent/child snapshot of data center) of a data center, comprising a hierarchy of data center entities (ie. objects, data blocks), ([0212] a current version of a key may be tied, or linked, to a metadata representation of objects stored within a file system or source storage system, by having an object representation within a hierarchy of the metadata representation point to a key.  [0213] metadata may represent a hierarchy of data blocks)
generating a delta metadata representation (metadata representation of a dataset) representing a difference (differences between the source storage system and a target storage system) between the original version of the data center based on the declarative specification ([0171] initial parent/child snapshot of data center, initial metadata representation) and a modified version of the data center based on the modified declarative specification ([0172][0178] reverse delta metadata structure, snapshot of target storage system, current snapshot); ([0220] FIG. 5 includes generating (502), at a source storage system (500), a metadata representation of a dataset (554) such that the metadata representation describes relationships between data objects in the dataset for overcoming one or more differences between the source storage system (500) and a target storage system (501))
generating, based on the delta metadata representation, a modification plan for the datacenter (ie. replication operation), the modification plan comprising instructions for modifying the data center on the target cloud platform (target storage system) to obtain the modified version of the data center; ([0221]-[0222] FIG. 5 includes initiating (504) a replication operation of the dataset (554) from the source storage system (500) to the target storage system (501).  FIG. 5 also includes generating (506), based at least in part on the metadata representation of the dataset (554), a consistent model of the dataset on the target storage system (501))  
The motivation to combine Eilam with Meister is the same as for Claim 1.

Regarding Claim 2:
Eilam (as modified by Meister) teaches the invention of Claim 1 as described.
Eilam teaches wherein the modified declarative specification includes one or more changes, the changes comprising one or more of: a creation of a new data center entity, a deletion of a data center entity, or an update of a data center entity.  ([0048] The focus of the invention is the process employed by the DPE in order to generate and execute sequences of provisioning actions to create, destroy, or change the state of service environments, or any combination of resources, given a high level description of the newly desired state)  

Regarding Claims 3, 14:
Eilam (as modified by Meister) teaches the inventions of Claims 1, 13 as described.
Eilam teaches further comprising:  generating a first version (ie. 2-tier version) of the cloud platform independent detailed metadata representation of the data center from the original declarative specification ([0033] Concrete Model);  (Fig 5 shows a 2-tier service environment has been implemented)
and generating a second version (ie. 1-tier version) of the cloud platform independent detailed metadata representation of the data center from the modified declarative specification ([0049] generated RM).  (Fig 5 shows a one tier service environment has been implemented)

Regarding Claim 5:
Eilam (as modified by Meister) teaches the invention of Claim 1 as described.
Eilam teaches on generating and implementing a modified representation ([0049]).  However, Eilam is silent on wherein the delta metadata representation represents a difference between the first version of the cloud platform independent detailed metadata representation and the second version of the cloud platform independent detailed metadata representation.
Meister teaches wherein the delta metadata representation (metadata representation of a dataset) represents a difference (differences between the source storage system and a target storage system) between the original version of the cloud platform independent detailed metadata representation ([0171] initial parent/child snapshot of data center, initial metadata representation) and the second version of the cloud platform independent detailed metadata representation ([0172][0178] reverse delta metadata structure, snapshot of target storage system, current snapshot).  ([0220] The example method depicted in FIG. 5 includes generating (502), at a source storage system (500), a metadata representation of a dataset (554) such that the metadata representation describes relationships between data objects in the dataset for overcoming one or more differences between the source storage system (500) and a target storage system (501))
The motivation to combine Eilam with Meister is the same as for Claim 1.

Regarding Claim 6:
Eilam (as modified by Meister) teaches the invention of Claim 1 as described.
Eilam teaches wherein the cloud platform independent declarative specification comprises definitions of one or more data center instances, each data center instance including one or more service groups, wherein each service group comprises a set of services.  (Claim 4. A method as recited in claim 1, wherein said service environment is an entity taken from a group of entities consisting of: a Web site, an on-line gaming service, a scientific computation service, an e-business service, a computing service, and any combination of these)

Regarding Claim 7:
Eilam (as modified by Meister) teaches the invention of Claim 1 as described.
Eilam teaches wherein the generated instructions comprise one or more pipelines, each pipeline comprising a sequence of stages, each stage performing one or more actions for creating the data center on the cloud platform.  ([0047] The DPE generates provisioning actions that contain invocations of operations on knowledge subsystem entities, thus execution of a sequence of provisioning actions affects the state of the system (resources in the physical infrastructure), only through interaction with the knowledge subsystem (arrow 231), and not directly. The generation and execution of provisioning actions may be interleaved; to serve a request, a sequence of provisioning actions may be generated and executed before the next sequence is generated; sequences of provisioning actions may be regenerated if its execution fails).  The sequences are pipelines where each sequence can have provisioning actions.

Regarding Claim 15:
Eilam (as modified by Meister) teaches the invention of Claim 14 as described.
Eilam teaches generating a platform specific detailed metadata representation (Fig 10A, shows merged Model and Tier 1 pattern) for the target cloud platform based on the cloud platform independent detailed metadata representation; ([0077] The best practices catalog may contain patterns that correspond to high level concepts SECURE, or, 1-tier, 2-tier, or, n-tier. A node in an input model which describes a property, once selected, may be matched with a pattern annotated with a matching attribute. Consequently, The Front End Generation (first stage) will merge the pattern with the input model)
and deploying the data center on the target cloud platform based on the platform specific detailed metadata representation. ([0085] In the Back End Generation (second stage), the DPE generates and executes provisioning actions to create a resource structure that matches the Concrete Model and satisfies the requirements described in the Service Environment Model)

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2005/0198244 (Eilam) in view of US PGPub 2018/0356989 (Meister) further in view of US PGPub 2019/0079789 (Mahkonen).

Regarding Claims 8, 16:
Eilam (as modified by Meister) teaches the inventions of Claims 1, 13 as described.
Eilam teaches on provisioning and managing computing services ([0002]).  However, Eilam (as modified by Meister) is silent on wherein generating the modification plan comprises determining the minimum set of services that need to be restarted for modifying the data center and generating instructions that limit the restart operation to the minimum set of services.
Mahkonen teaches, in the same field of endeavor, A method and system to improve datacenter security by configuring a security layer as a set of nano-services that are executed to service a single tenant of the data center, Abstract.
Mahkonen also teaches wherein generating the modification plan comprises determining a minimum set of services that need to be restarted for modifying the data center and generating instructions that limit the restart operation to the minimum set of services.   ([0026] The nano-service VM only provides bare minimum set of desired guest kernel features, e.g. memory management, scheduling, boot loader)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Eilam (as modified by Meister) by modifying Eilam per Mahkonen, so as to include wherein generating the modification plan comprises determining the minimum set of services that need to be restarted for modifying the data center and generating instructions that limit the restart operation to the minimum set of services.  It would have been advantageous to include these details as discussed above, as this would have allowed the combined system to ensure that when a system is starting up, there is a minimum load on the system by only starting the required services first.  

Claims 9-10, 17-18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2005/0198244 (Eilam) in view of US PGPub 2018/0356989 (Meister) further in view of US PGPub 2014/0143083 (Prathipati).

Regarding Claims 9, 17:
Eilam (as modified by Meister) teaches the inventions of Claims 1, 13 as described.
Eilam teaches wherein the delta metadata representation includes a new data center entity being added to the data center, ([0048] The focus of the invention is the process employed by the DPE in order to generate and execute sequences of provisioning actions to create, destroy, or change the state of service environments, or any combination of resources, given a high level description of the newly desired state) the method further comprising:.  
determining a set of data center entities on which the datacenter entity has start dependencies; ([0055][0065] The description may include required components, properties, and behavior. It may describe a  set of resources, properties, and relationships that must exist for the service environment to function)
Eilam teaches on relationships between resources, services ([0055][0065] above).  However, Eilam (as modified by Meister) is silent on wherein the modification plan includes instructions to start the data center entities of the set before starting the data center entity.
Prathipati teaches, in the same field of endeavor, A framework for managing service components associated with a service subscribed to by a customer in a cloud infrastructure system, Abstract.
Prathipati also teaches wherein the modification plan includes instructions to start the data center entities of the set before starting the data center entity.  ([0144] Based on the service component dependent schema, the customer may then select one or more of the service components that the customer wishes to add or alternatively remove from the subscription order. The root service components and the associated mandatory  dependent service components are automatically included in the service component dependence schema when it is displayed to the customer.  [0156]   Fig 9, Other sequences of steps may also be performed the steps may be performed in a different order.  The individual steps may include multiple sub-steps that may be performed in various sequences as appropriate to the individual step.  Additional steps may be added or removed depending on the particular applications).  This shows that the addition and sequence of execution (start) are done in the proper order of dependency.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Eilam (as modified by Meister) by modifying Eilam per Prathipati, so as to include wherein the modification plan includes instructions to start the data center entities of the set before starting the data center entity.  It would have been advantageous to include these details as discussed above, as this would have allowed the combined system to provide a finer detail on the proper start/stop procedures regarding relationships of services and components/resources in order to avoid unnecessary interruptions or failures.    

Regarding Claims 10, 18, 21:
Eilam (as modified by Meister) teaches the inventions of Claims 1, 13, 20 as described.
Eilam teaches wherein the delta metadata representation includes a data center entity being deleted from the data center ([0048] The focus of the invention is the process employed by the DPE in order to generate and execute sequences of provisioning actions to create, destroy, or change the state of service environments, or any combination of resources, given a high level description of the newly desired state), the method further comprising:
determining a set of datacenter entities on which the datacenter entity has start dependencies;  ([0055][0065] The description may include required components, properties, and behavior. It may describe a  set of resources, properties, and relationships that must exist for the service environment to function)
Eilam teaches on relationships between resources, services ([0055][0065] above).  However, Eilam (as modified by Meister) is silent on wherein the modification plan includes instructions to delete the data center entity before the data center entities of the set.
Prathipati teaches determining a set of data center entities on which the data center entity has start dependencies; and wherein the modification plan includes instructions to delete the data center entity before the data center entities of the set.  ([0144] Based on the service component dependent schema, the customer may then select one or more of the service components that the customer wishes to add or alternatively remove from the subscription order. The root service components and the associated mandatory  dependent service components are automatically included in the service component dependence schema when it is displayed to the customer.  [0156]   Fig 9, Other sequences of steps may also be performed the steps may be performed in a different order.  The individual steps may include multiple sub-steps that may be performed in various sequences as appropriate to the individual step.  Additional steps may be added or removed depending on the particular applications).  This shows that the deletion and sequence of execution (start/stop) are done in the proper order of dependency.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Eilam (as modified by Meister) by modifying Eilam per Prathipati, so as to include wherein the modification plan includes instructions to delete the data center entity before the data center entities of the set.  It would have been advantageous to include these details as discussed above, as this would have allowed the combined system to provide a finer detail on the proper start/stop procedures regarding relationships between services, components/resources in order to avoid unnecessary interruptions or failures.   

Claims 11-12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2005/0198244 (Eilam) in view of US PGPub 2018/0356989 (Meister) further in view of US Patent 10,924,347 (Narsian).

Regarding Claims 11, 19:
Eilam (as modified by Meister) teaches the inventions of Claims 1, 13 as described.
Eilam teaches on network resources ([0036][0042]), firewalls ([0045]) and modifications to these services ([0049]).  However, Eilam (as modified by Meister) is silent on wherein the delta metadata representation includes a service of the data center being updated to have a second outbound access instead of a first outbound access, each of the first outbound access and second outbound access specifying a URL (uniform resource locator), wherein the modification plan includes instructions to update network policies in the target cloud platform to allow the service to access the URL of the second outbound access and disable access of the service to the URL of the first outbound access.
Narsian teaches, in the same field of endeavor, configuration value persistence management tools and techniques to provide faster persistence of networking device configuration values than classic approaches, Abstract.
Narsian also teaches wherein the delta metadata representation includes a service of the data center being updated to have a second outbound access instead of a first outbound access, each of the first outbound access and second outbound access specifying a URL (uniform resource locator),  (The resource change action includes creating, deleting, or modifying a resource 1160 in the cloud, e.g., deploying or terminating virtual machines 406, deploying or terminating containers 408, setting router tables 610, or creating or closing a VPN 626. A configuration change request 200 is triggered 1150 by the resource change action, Col 24 ln 9-15.  606 Endpoint; may also be referred to as a "URL", Col 13 ln 19.  804 Network node, e.g., a networking device or a network interface of a networking device; nodes may be identified as IP addresses or as URLs, Col 14 ln 27-29).   This shows configuration change which can include an endpoint and/or a network node, both of which may be referenced by an URL.
wherein the modification plan includes instructions to update network policies in the target cloud platform to allow the service to access the URL of the second outbound access and disable access of the service to the URL of the first outbound access.  (The configuration change request 200 specifies at least one of the following configuration values: a routing table entry 612, a firewall rule 618, a virtual private network 626 endpoint or another VPN setting, an encryption protocol 614 for a VPN or otherwise, a network communication protocol 620, a security credential 608, a list 600 of one or more allowed domains 604 or endpoints 606 (sometimes called a "whitelist" 600), a list 602 of one or more disallowed domains 604 or endpoints 606 (sometimes called a "blacklist" 602), or a service level agreement 622 policy 624, Col 20 ln 33-43).  This shows that that the firewall configuration allows or disallows domains or endpoints which can be referenced by an URL.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Eilam (as modified by Meister) by modifying Meister per Narsian, so as to include wherein the delta metadata representation includes a service of the data center being updated to have a second outbound access instead of a first outbound access, each of the first outbound access and second outbound access specifying a URL (uniform resource locator), wherein the modification plan includes instructions to update network policies in the target cloud platform to allow the service to access the URL of the second outbound access and disable access of the service to the URL of the first outbound access.  It would have been advantageous to include these details as discussed above, as this would have allowed the combined system to incorporate the use of the URL for services, resources and provide access lists and disallowed lists for a finer level of firewall security.  

Regarding Claim 12:
Eilam teaches (as modified by Meister) the invention of Claim 1 as described.
Eilam teaches on network resources ([0036][0042]), firewalls ([0045]) and modifications to these services ([0049]).  However, Eilam (as modified by Meister) is silent on wherein the delta metadata representation includes a first service adding access to a second service, wherein the modification plan includes instructions to update network policies in the target cloud platform to allow the second service to interact with the first service.
Narsian teaches wherein the delta metadata representation includes a first service adding access to a second service, wherein the modification plan includes instructions to update network policies (firewall policies) in the target cloud platform to allow the second service to interact with the first service.  (The resource change action includes creating, deleting, or modifying a resource 1160 in the cloud, e.g., deploying or terminating virtual machines 406, deploying or terminating containers 408, setting router tables 610, or creating or closing a VPN 626. A configuration change request 200 is triggered 1150 by the resource change action, Col 24 ln 9-15.  The configuration change request 200 specifies at least one of the following configuration values: a routing table entry 612, a firewall rule 618, a network communication protocol 620, a security credential 608, a list 600 of one or more allowed domains 604 or endpoints 606 (sometimes called a "whitelist" 600), Col 20 ln 33-43).  This shows that the firewall configuration is modified to allow a first service access to a second service.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Eilam (as modified by Meister) by modifying Meister per Narsian, so as to include wherein the delta metadata representation includes a first service adding access to a second service, wherein the modification plan includes instructions to update network policies in the target cloud platform to allow the second service to interact with the first service.  It would have been advantageous to include these details as discussed above, as this would have allowed the combined system to incorporate the modification of the infrastructure to allow for a service accessing another service which provides a further level of customization and security per tenant/customer.  

Conclusion & Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417. The examiner can normally be reached 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.H/Examiner, Art Unit 2454        
/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454